         Case 7:16-cr-00832-KMK Document 152 Filed 08/29/19 Page 1 of 1


                                                     U.S. Department of Justice

                                                     United States Attorney
                                                     Southern District of New York


                                                     United States Courthouse
                                                     300 Quarropas Street
                                                     White Plains, New York 10601


                                                     August 29, 2019
BY ECF
The Honorable Kenneth M. Karas
United States District Judge
Southern District of New York
300 Quarropas Street
White Plains, NY 10601

               Re:    United States v. Nicholas Tartaglione, S4 16 Cr. 832 (KMK)

Dear Judge Karas:

         The Government respectfully submits this letter to request sealing of the August 28, 2019
letter filed by defense counsel in the above-referenced case (the “Defense Letter”) in response to
the Government’s August 23, 2019 letter regarding the defendant’s housing within the Bureau of
Prisons (“BOP”). For the same reasons set forth in its application to seal the Letter, the
Government respectfully requests that the Court seal the Defense Letter. In particular, the
Government maintains that the Defense Letter is not a judicial document. If the Court determines
that the Defense Letter is a judicial document, however, the Government respectfully requests that
the second and fourth sentences of the second paragraph on the first page of the Defense Letter be
redacted in any public filing. Those two sentences restate the internal deliberations of the BOP,
and their public filing would jeopardize the BOP’s law enforcement functions and internal
deliberative processes. The Government therefore seeks redaction of those sentences for the same
reasons it seeks redaction of certain portions of the Letter.

                                                     Respectfully submitted,

                                                     GEOFFREY S. BERMAN
                                                     United States Attorney

                                               By:            /s/
                                                     Maurene Comey & Jason Swergold
                                                     Assistant United States Attorneys
Cc:    Counsel of record (by ECF)
       Adam Johnson, Esq. (by email)
       Stephanie Scannell, Esq. (by email)
       Nicole McFarland, Esq. (by email)
       Holly Pratesi, Esq. (by email)
       Supervisory Deputy U.S. Marshal Stuart Smith (by email)
